compliance with SCR 117(4) and (5), we conclude that judicial efficiency
will be best served if these matters are dismissed without prejudice.
Accordingly, these matters are dismissed without prejudice to the State
Bar's ability to reinitiate such proceedings, if appropriate, upon Coughlin's
reinstatement to the active practice of law.
            It is so ORDERED.'




                                                , C.J.
                         Hardesty


 I 6tAACC.5
Parraeuirre



                                           Saitta



Gibbons




cc: Zachary Barker Coughlin
     David A. Clark, Bar Counsel
     Kimberly K. Farmer, Executive Director, State Bar of Nevada


      'Coughlin's requests to file additional documents and for remand to
the disciplinary board are denied, as are all other requests pending in
these matters. This order constitutes our final disposition of these
matters.



                                      2